

116 SRES 551 IS: Providing that the salaries of Senators shall be held in escrow until the Senate has passed legislation that appropriately addresses the COVID-19 outbreak.
U.S. Senate
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 551IN THE SENATE OF THE UNITED STATESMarch 24, 2020Ms. McSally submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONProviding that the salaries of Senators shall be held in escrow until the Senate has passed legislation that appropriately addresses the COVID-19 outbreak.1.No COVID-19 relief, no pay(a)DefinitionsIn this section—(1)the term covered period means the period beginning March 25, 2020, and ending on the earlier of—(A)the date that the Senate passes COVID-19 relief legislation; or(B)the last day of the One Hundred Sixteenth Congress; (2)the term COVID-19 relief legislation means legislation that the majority leader of the Senate determines appropriately addresses the COVID-19 outbreak; and(3)the term Secretary of the Senate means the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this resolution.(b)In general(1)Deadline for passing COVID-19 relief legislationIf, by March 24, 2020, the Senate does not pass COVID-19 relief legislation, then, for the duration of the covered period, the Secretary of the Senate shall—(A)deposit in an escrow account all payments otherwise required to be made during the covered period for the compensation of the Senators; and(B)release amounts deposited in an escrow account under subparagraph (A) to the Senator only upon the expiration of the end of the covered period. (2)Withholding and remittance of amounts from payments held in escrowThe Secretary of the Senate shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).(3)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators in violation of the twenty-seventh article of amendment to the Constitution of the United States, the Secretary of the Senate shall release for payments to Senators any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.(4)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the Secretary of the Senate with such assistance as may be necessary to enable the Secretary of the Senate to carry out this section. (c)NotificationThe majority leader of the Senate shall—(1)upon the date of enactment of this resolution, inform the Secretary of the Senate that the provisions of subsection (b) are in effect; and(2)notify the Secretary of the Senate when the Senate has passed COVID-19 relief legislation and the covered period has ended. 